DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 have been reviewed and are under consideration by this office action.
	Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 06/03/2020 Applicant, on 04/14/2022, amended claims 1, 9, and 13. Claims 1-16 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claims overcome the 102 rejection by adding new limitations to the independent claims. However, a new 103 rejection is facilitated by the amendments.

Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3, line 2 states “data on any on or more of” the claim should state: one or more of. 
 Appropriate correction is required.


Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant argues that the processor performs a predefined set of instructions… and therefore cannot be performed in the human mind.
The Examiner respectfully disagrees. The processor is an additional element and is rejected as “Apply it” in steps 2A/2B. See MPEP 2106.05(f).
The Applicant argues the amended limitation recites “wherein said data entry enables entry of live data as an incident occurs” and therefore cannot be performed in the human mind. 
The Examiner respectfully disagrees. The limitation is an additional element and is rejected as “Apply it” in steps 2A. See MPEP 2106.05(f). In Step 2B this element is equated to is  receiving or transmitting data over a network and is rejected as well-understood, routine, conventional activities. (See MPEP 2106.05(d) (i) - i. Receiving or transmitting data over a network, e.g.,; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network). The abstract idea of law enforcement performance management is a concept capable of being performed in the human mind as well as  certain methods of organizing human activity.
The Applicant argues that the elements limit the scope of claim 1 as they provide meaningful limits.
The Examiner respectfully disagrees. Each elements is rejected under Step 2A – Prong Two and Step 2B as can be seen below in the full analysis and do not impose meaningful limits on practicing the abstract idea.
The Applicant at Step 2A- Prong Two, argues that the data entry enables live entry… and  sub-registers  in close proximity…  represent meaningful limits and further provide the technological improvement of  enabling fast and efficient analysis of data.
The Examiner respectfully disagrees. The data entry module was discussed above, but the proximity of the data sub-registers would merely provide an improvement to the abstract idea itself and does not constitute an improvement to the technology as a whole.
The Applicant  at Step 2B, argues that the data entry module amounts to more than just a generic computer to implement and requires a special computer module.
The Examiner respectfully disagrees. The claim as recited does not mention any specialized modules or hardware, further the Applicants Specification at [0073] recites “the term "module" may represent self-contained computer hardware”  and “For instance, the officer module may comprise of the one or more processors, memory, computer executable instructions (code) executable by the processor(s) and resident within memory location(s) etc… These modules may be components of server(s)/processor(s) which are configured to perform a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of computer executable codes.”
The Applicant argues that Claims 2-8 are patent eligible by way of dependency upon Claim 1.
The Examiner respectfully disagrees. The elements have been rejected below. See the 101 Rejection  below for full analysis.
The Applicant makes similar arguments for the remaining independent claims and their dependents.
The Examiner notes these claims are rejected similarly to claim 1 and its dependents.
The 101 Rejection is updated and maintained below.

Response to Arguments - 35 USC § 102
Applicant’s amendments have overcome the 102 rejection, but facilitate a new 103 rejection.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant argues that Claims 2-8 are allowable based on their dependency upon Claim 1.
The Examiner disagrees. Claim 1 is now rejected under 35 USC 103 and as such the dependent claims are rejected as well.
The Applicant argues that Claims 9 and 13  are allowable similar to Claim 1 with the inclusion of the amended limitations. The Applicant further argues that the dependent claims are allowable as well.
The Examiner respectfully disagrees. The amended claims facilitated updated search and consideration. The claims are rejected below.
The 103 Rejection are updated and maintained below.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claim 1:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One – Claim 1 recites a series of steps for law enforcement performance management:
…wherein the at least one… performs a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of codes; 
… in communication with the at least one…; 
… wherein the data is collected from any one or more of: live stream body worn camera, manual input, recorded data: As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 1 utilizes the system of at least a processor, a memory, a data entry module, data entry module enables entry of live stream data as an incident occurs, a search module, an officer module, an incident register, a data input sub-register, an agency standard sub-register, a comparative sub-register, a scoring sub-register and an actions taken sub- register, wherein each sub-register comprises of at least one data structure... The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, aside from the data entry enables entry of live data as an incident occurs, are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).   The element of data entry enables entry of live data as an incident occurs is equated to is  receiving or transmitting data over a network and is rejected as well-understood, routine, conventional activities. (See MPEP 2106.05(d) (i) - i. Receiving or transmitting data over a network, e.g.,; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).The specification further supports the “Apply it” analysis as can be seen in at least paragraphs [0072, 0073].	 
Regarding Claims 2-6 and 8, the claims recite the additional elements of search module, data entry module, officer modules, incident registers, officer data registers, officer module registers, officer module sub-registers, graphical user interface module, agency standard sub-register, and receiving data. In Steps 2A/2B the modules and registers are rejected similarly to the modules and registers above. Regarding receiving data, in Step 2A, this element is “apply it” on a computer these all elements are “apply it” on a computer. In Step 2B, receiving or transmitting data over a network, e.g., using the Internet to gather data, is an activity that has been recognized by the courts as well-understood, routine, and conventional activity (See MPEP 2106.05(d)). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also further narrows the abstract idea by specifying the data received.
Regarding Claim 7, the claim further narrows the abstract idea by specifying the registers be in close proximity.
Regarding Claim 9 and 13:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 9 is directed to a method which is a statutory category. Claim 13 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 9 and 13 recites a series of steps for law enforcement performance management including:
storing predetermined values for agency KPIs within at least one… 
scoring contents of at least…
and wherein the scoring is done by allocating scores to the contents where the contents match with the values of the corresponding at least one…;
determining action to be taken based on the scoring, wherein action to be taken includes any one or more of: no action, commendation, counseling, training needed, forward to internal affairs, roll call, 
wherein each action to be taken has a predetermined value and the action to be taken is based on comparing the scored value with the predetermined value of each action to be taken. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Certain methods of organizing human activity”—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claims 9 and 13 utilizes the system of at least a processor, a data structure, an agency sub-register, a data input sub-register, and data from said live stream body worn camera comprises of live stream data as an incident occurs. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements of computer, and transmitting the information would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, aside from the data entry enables entry of live data as an incident occurs, are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).   The element of data entry enables entry of live data as an incident occurs is equated to is  receiving or transmitting data over a network and is rejected as well-understood, routine, conventional activities. (See MPEP 2106.05(d) (i) - i. Receiving or transmitting data over a network, e.g.,; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).The specification further supports the “Apply it” analysis as can be seen in at least paragraphs [0072, 0073].
Regarding Claims 10-12 and 14-16, the claims recite the additional elements of search module, data entry module, officer modules, graphical user interface module, displaying and operation of the GUI module, sub-registers, and receiving data. In Steps 2A/2B the modules and registers are rejected similarly to the modules and registers above. Regarding receiving data, in Step 2A, this element is “apply it” on a computer these all elements are “apply it” on a computer. In Step 2B, receiving or transmitting data over a network, e.g., using the Internet to gather data, is an activity that has been recognized by the courts as well-understood, routine, and conventional activity (See MPEP 2106.05(d)). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also further narrows the abstract idea by specifying the data received.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20030120589 A1) in view of Kovac et al. (US 20160286156 A1) .
Regarding Claim 1, A system for law enforcement performance management, comprising: at least one processor, (See Williams, [abstract]; The database management system transforms personnel folders and incident/accident reports into charts to provide information needed to make decisions and to manage resources. The database management system detects certain identified behavior patterns of employees and performs risk analysis based on the detected patterns. The risk analysis outputs statistics that can then be used for counseling and/or intervention purposes and further see Williams, [0032]; this disclosure will focus on using the present invention in a police department context).
wherein the at least one processor performs a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of codes; memory; (See Williams, [0024]; As used herein, the term "computer system" encompasses the widest possible meaning and includes, but is not limited to, standalone processors, networked processors, mainframe processors and processors in a client/server relationship. The term "computer system" is to be understood to comprise at least a memory and a processor).
a search module in communication with the at least one processor; (See Williams, [0009]; , Alternatively, the user can select applicant, candidate, recruit or officer under the tree structure navigator frame shown in FIG. 3B, and search the officer, by last name or identification number. Then, the form specific to the person's status (e.g., officer, applicant, candidate or recruit) will be loaded, surpassing the person's general information form).
a data entry module in communication with the search module, wherein a user uses the data entry module to enter data into the system, wherein the data is collected from any one or more of: live stream body worn camera, manual input, recorded data, (See Williams, [0041]; The second menu option in the tree structure navigator frame is Personnel, as shown in FIG. 3B. Alternatively, the user can click "officers" icon located on the toolbar shown in FIG. 3A. The user can select the desired person by last name or by ID number or can add a new person, provided the user has access rights. If such person is found in the database, the present invention can display personal information, such as the person's picture, identification number, first, middle and last names, social security number, birth date, height, weight, marital status, race, status within the police department (applicant, candidate, recruit, officer), education level, home address, etc). The Examiner notes that the user adding a "new person" is a form of manual input by the user.
 and at least one officer module in communication with the at least one processor, and search and data entry modules, (See Williams, [0040]; The second menu option in the tree structure navigator frame is Personnel, as shown in FIG. 3B. Alternatively, the user can click "officers" icon located on the toolbar shown in FIG. 3A. The user can select the desired person by last name or by ID number or can add a new person, provided the user has access rights. If such person is found in the database, the present invention can display personal information, such as the person's picture, identification number, first, middle and last names, social security number, birth date, height, weight, marital status, race, status within the police department (applicant, candidate, recruit, officer), education level, home address, etc).
wherein the at least one officer module comprises of at least one incident register and an officer data register, (See Williams, [0041]; the user can click "officers" icon located on the toolbar shown in FIG. 3A. The user can select the desired person by last name or by ID number or can add a new person, provided the user has access rights. If such person is found in the database, the present invention can display personal information, such as the person's picture, identification number, first, middle and last names, social security number, birth date, height, weight, marital status, race, status within the police department (applicant, candidate, recruit, officer), education level, home address, etc, and further see Williams, [0010]; wherein the information comprises data about officer's sick leaves, injuries and events such as vehicle pursuits, use of force incidents and vehicle accidents and wherein the reports comprise graphs, charts and composite reports based on a plurality of factors).
wherein the at least one incident register comprises of any one or more of: a data input sub-register, an agency standard sub-register, a comparative sub-register, a scoring sub-register and an actions taken sub- register, (See Williams, [0010]; wherein the risk factors include number of use of force incidents and number of vehicle pursuits incidents and wherein the risk factors are evaluated by using threshold values set by the administrator and further see Williams, [0038]; the administrator can set alarms by selecting the alarm thresholds menu option under the Administration menu option appearing in the tree structure navigator frame (alternatively, by clicking on "Alarms Setting" icon, located on the toolbar as shown in FIG. 3A). The alarm thresholds menu allows the administrator to set flag values by selecting number of incidents, type of flag (e.g., yellow for possible problems and red for serious problems), and date ranges in several categories (e.g., complaints, injury, leave, sick leave, pursuits, vehicle accidents, use of force incidents, etc.). The categories will be described in more detail below). The Examiner interprets the evaluation of incidents as a scoring sub-register. The Examiner further notes that William’s system also teaches comparing an officer’s incident to flag values.
wherein each sub-register comprises of at least one data structure;  (See Williams, [0019]; FIG. 3B illustrates an exemplary embodiment, as it appears to the user, of the main menu of the risk analysis management module displayed in a tree structure navigation frame and further see Williams, [0036]; The first menu option in the tree structure navigation frame is Administration, as shown in FIG. 3B. This menu option is specifically designed for an administrator who will input all the initial information into the present invention and update the databases).
wherein each sub-register is in close proximity with one another; (See Williams, [0030]; In FIG. 1, the exemplary embodiment of the present invention is comprised of a risk analysis management module 2, a quality of service indicator module 3, a risk analysis management database 4 and a bias database 5. The modules and databases are interconnected by data links 6).
While Williams teaches a data entry module in communication with a search module and data collected by at least one of a body camera, manual input, or recorded data; Williams does not appear to explicitly teach wherein said data entry module enables entry of live stream data as an incident occurs. However, Williams in view of the analogous art of  (i.e. law enforcement resources) does teach this limitation: (See Kovac, [0077]; the system may be configured to stream live video to a command center or other officers when activated (for example, an officer drawing her handgun) or the system may be configured so the command center can remotely activate and stream video to the command center for viewing in live time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the data entry module in communication with a search module and data collected by at least one of a body camera, manual input, or recorded data as taught by Williams with the live stream data as taught by Kovac in order to help with the processing of field reports. (See Kovac, [0077]; The processing/storage device 203 may offer play, rewind, and fast forward functionality. These capabilities can be utilized by the officer to review recorded material while still in the field. In some circumstances an officer will record statements from a victim, witness or suspect. He/she may be provided the ability to review these statements so that he/she can prepare an accurate report, subject to the security features discussed above. A simple slide switch can be utilized to initiate these functions, or multiple buttons may be offered).
Regarding Claim 2, Williams/Kovac further teaches wherein the search module comprises of registers for receiving data on any one or more of: search criteria, cases. (See Williams, [0041]; Alternatively, the user can select applicant, candidate, recruit or officer under the tree structure navigator frame shown in FIG. 3B, and search the officer, by last name or identification number. Then, the form specific to the person's status (e.g., officer, applicant, candidate or recruit) will be loaded, surpassing the person's general information form
Regarding Claim 3, Williams/Kovac further teaches wherein the data entry module comprises of registers for receiving data on any one or more of: personnel information, incident information, agency name. (See Williams, [0040]; The second menu option in the tree structure navigator frame is Personnel, as shown in FIG. 3B. Alternatively, the user can click "officers" icon located on the toolbar shown in FIG. 3A. The user can select the desired person by last name or by ID number or can add a new person, provided the user has access rights. If such person is found in the database, the present invention can display personal information, such as the person's picture, identification number, first, middle and last names, social security number, birth date, height, weight, marital status, race, status within the police department (applicant, candidate, recruit, officer), education level, home address, etc).
Regarding Claim 4, Williams/Kovac further teaches wherein data received is used to populate any one or more of: the at least one incident and officer data registers of the officer module. (See Williams, [0040]; The second menu option in the tree structure navigator frame is Personnel, as shown in FIG. 3B. Alternatively, the user can click "officers" icon located on the toolbar shown in FIG. 3A. The user can select the desired person by last name or by ID number or can add a new person, provided the user has access rights). The Examiner notes that Williams teaches the data entry module as well as “add” a new person to the register.
Regarding Claim 5, Williams/Kovac further teaches wherein the search module comprises of pointers directing the server to any one or more of: officer module registers, officer module sub-registers. (See Williams, [0040]; The second menu option in the tree structure navigator frame is Personnel, as shown in FIG. 3B. Alternatively, the user can click "officers" icon located on the toolbar shown in FIG. 3A. The user can select the desired person by last name or by ID number or can add a new person, provided the user has access rights).
Regarding Claim 6, Williams/Kovac further teaches further comprising of a graphical user interface module comprising a plurality of graphical interface pages relating to any one or more of: the data entry module, search module, officer module registers. (See Williams, [0041]; Alternatively, the user can select applicant, candidate, recruit or officer under the tree structure navigator frame shown in FIG. 3B, and search the officer, by last name or identification number. and further see Williams, [0043]; The dialog boxes and/or displays with the appropriate fields, pull-down menus, or other graphical display tools to implement this menu option are not shown, as one of ordinary skill in the art can easily design these dialog boxes and/or displays, as well as facilitate the data entry).
Regarding Claim 7, Williams/Kovac further teaches wherein the officer sub-registers are in close proximity with one another. (See Williams, [0030]; In FIG. 1, the exemplary embodiment of the present invention is comprised of a risk analysis management module 2, a quality of service indicator module 3, a risk analysis management database 4 and a bias database 5. The modules and databases are interconnected by data links 6).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 20030120589 A1) in view of Kovac et al. (US 20160286156 A1), and Anand et al. (US 20120035987 A1).
Regarding Claim 8, while Williams/Kovac teaches the use of data structures and register. Williams does not further specify the use of an officer agency standard sub-register comprising at least one predetermined KPI. (See Anand; [0066]; In case, of the performance evaluation process the performance measures 220 can be goals and targets set for the employee based on the role performed by the employee. In case of the promotion process, the performance measures 220 are based on a role proposed for the employee and the strength and competencies exhibited by the employee in the current role and further see Anand, Fig. 2; the figure provides visual representation of the Performance Measures sub-register).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the agency standard register containing KPIs as taught by Anand, because as taught by Anand [0066], “In case of the promotion process, the performance measures 220 are based on a role proposed for the employee and the strength and competencies exhibited by the employee in the current role.” The performance measures give a quantifiable metric to determine if the employee is capable of performing the desired promotion as well determine if the employee has performed well in the current role.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (US 20120035987 A1) in view of Williams et al. (US 20030120589 A1) and Kovac et al. (US 20160286156 A1).
Regarding Claims 9 and 13, Anand teaches a computer implemented method of law enforcement performance management, comprising, executing on at least one processor, which performs a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of codes, the steps of: (See Anand; (abstract); Systems and methods for managing and evaluating the performance of an employee in an organization are described herein. In one implementation, the method includes receiving a query to initiate a performance management process and providing at least one performance measures based on the query received and further see Anand, [0060]; In said embodiment, the performance management system 102 includes a processor 202, interface(s) 204, and a memory 206. The processor 202 is coupled to the memory 206. The processor 202 may be implemented as one or more microprocessors, microcomputers, microcontrollers…) .
storing predetermined values for agency KPIs within at least one data structure of an agency sub-register; (See Anand; [0063]; In one embodiment, the employee data 218, the performance measures 220, and the assessment score 222, may be stored in the memory 206 in the form of data structures and further see Anand, [0073]; The assessment score 222, is indicative of the performance of the employee in the organization. In an implementation, based on a certain predefined threshold level, the employee may be identified as a good performer, an average performer or an under performer. For example, if the assessment score 222 of the employee is above a value x, the employee is a good performer; if the score is between x and y, the employee is an average performer; and if the score is below y, the employee is an under performer). The Examiner interprets the predefined threshold levels as values for Agency KPI's.
scoring contents of at least one data structure of a data input sub-register, wherein the at least one data structure of a data input sub-register corresponds with at least one data structure of the agency sub-register, (See Anand; [0071]; Subsequent to the review, the analysis module 214 analyses the evaluation done by the first evaluator. The analysis module 214 may also consider the self-evaluation done by the employee. Based on the analysis, the analysis module 214 provides an assessment score 222 and further see Anand, [0084]; At block 304, employee details corresponding to the employee under consideration for performance evaluation process is accessed from different databases. In one implementation, the employee details correspond to employee data 218).
wherein the scoring is done by allocating scores to the contents where the contents match with the values of the corresponding at least one data structure of the agency sub-register; (See Anand; [0091]; In one implementation ratings provided can be scores for each of the performance measures). The Examiner notes that the scores are allocated to the performance measures sub-register.
determining action to be taken based on the scoring, wherein action to be taken includes any one or more of: no action, commendation, counseling, training needed, forward to internal affairs, roll call, (See Anand; [0091-92]; At block 314, the evaluation module 110 determines whether the assessment index is acceptable or not. If the assessment index is acceptable, for example, the assessment index is above a certain predefined threshold, the performance evaluation process ends. If the assessment index is not acceptable the performance improvement process is initiated....At block 316, the performance improvement process may be initiated for an employee. For example, if the employee falls under the category of an under performer, the performance improvement process for the employee may be initiated. The performance improvement process is similar to performance evaluation process. In case of performance improvement process, after the performance indicators are identified for the employee based on the current role, ratings are provided for the performance indicators and based on the rating provided assessment index of the employee is calculated.... At the end of the performance evaluation process period, a cumulative assessment index is calculated based on the assessment of all the intervals. In one implementation, if the assessment index is still below acceptance, the evaluation process ends and a process such as a termination process may further be initiated).
 wherein each action to be taken has a predetermined value and the action to be taken is based on comparing the scored value with the predetermined value of each action to be taken. (See Anand, [0057]; the first evaluator selects the promotion criteria, such as role, grade of the employee, number of years in the current role, total work experience of the employee. For example, the first evaluator may decide that one or more employees currently in grade four to be promoted to the next level. After the promotion criteria is selected, the performance management system 102 identifies all the promotion eligible employees who fulfill the specified promotion criteria. The performance management system 102 allows the first evaluator to initiate the promotion process for an eligible employee only. Based on the selected promotion criteria, the validation module 108 displays a list of all the employees eligible for the promotion process. And further see Anand; [0091]; If the assessment index is acceptable, for example, the assessment index is above a certain predefined threshold, the performance evaluation process ends. If the assessment index is not acceptable the performance improvement process is initiated and further see Anand, [0099]; At block 414, the current role of the employee is assigned as the proposed role. For example, if the assessment index is above the predefined range, the employee can be promoted to the proposed role). The Examiner notes that Anand teaches predetermined (predefined) ranges for promoting an employee (such as minimum years) and further teaches ending an assessment once values exceed an acceptable assessment index.
While Anand teaches the performance management system, Anand does not specify the system pertain specifically to law enforcement. However, Williams does teach this limitation: (See Williams, [abstract]; The database management system transforms personnel folders and incident/accident reports into charts to provide information needed to make decisions and to manage resources. The database management system detects certain identified behavior patterns of employees and performs risk analysis based on the detected patterns. The risk analysis outputs statistics that can then be used for counseling and/or intervention purposes and further see Williams, [0032]; invention, this disclosure will focus on using the present invention in a police department context).
entry of data from any one or more of: live stream body worn camera, manual input, recorded data, (See Williams, [0041]; The second menu option in the tree structure navigator frame is Personnel, as shown in FIG. 3B. Alternatively, the user can click "officers" icon located on the toolbar shown in FIG. 3A. The user can select the desired person by last name or by ID number or can add a new person, provided the user has access rights. If such person is found in the database, the present invention can display personal information, such as the person's picture, identification number, first, middle and last names, social security number, birth date, height, weight, marital status, race, status within the police department (applicant, candidate, recruit, officer), education level, home address, etc). The Examiner notes that the user adding a "new person" is a form of manual input by the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated law enforcement aspect as taught by Williams because as taught by Williams [0032]; “police departments can use the risk analysis management module 2 and the quality of service indicator module 3 to assist them in management of their data…the risk analysis management module 2 enables a police department to detect when an officer has used excessive sick leave or has excessive use of force incidents.” William’s system provides characteristics that allow the system to manage data and judge an officers performance on unique criteria such as excessive use of force.
While Williams/Anand teaches a data entry module in communication with a search module and data collected by at least one of a body camera, manual input, or recorded data; Williams does not appear to explicitly teach wherein said data from said live stream body worn camera comprises of live stream data as an incident occurs; (See Kovac, [0077]; the system may be configured to stream live video to a command center or other officers when activated (for example, an officer drawing her handgun) or the system may be configured so the command center can remotely activate and stream video to the command center for viewing in live time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the data entry module in communication with a search module and data collected by at least one of a body camera, manual input, or recorded data as taught by Williams with the live stream data as taught by Kovac in order to help with the processing of field reports. (See Kovac, [0077]; The processing/storage device 203 may offer play, rewind, and fast forward functionality. These capabilities can be utilized by the officer to review recorded material while still in the field. In some circumstances an officer will record statements from a victim, witness or suspect. He/she may be provided the ability to review these statements so that he/she can prepare an accurate report, subject to the security features discussed above. A simple slide switch can be utilized to initiate these functions, or multiple buttons may be offered).
Further regarding Claim 13, the claim introduces the use of a computer readable medium. Anand further teaches the use of a computer readable medium: (See Anand, [0062]; The memory 206 can include any computer-readable medium known in the art including, for example, volatile memory (e.g., RAM), and/or non-volatile memory (e.g., EPROM, flash memory, etc.). The memory 206 includes one or more module(s) 208 and data 210. In one embodiment, the module 208 further includes the validation module 108, the evaluation module 110, and other module(s) 216. The evaluation module 110 may further include a notification module 212 and an analysis module 214). 
Regarding Claim 10 and 14, Anand/Williams/Kovac further teaches the step of operating a search module, the step comprising execution of a set of machine codes selected from the native instruction set, wherein operation of the search module comprises of receiving data based on any one or more of: search criteria, cases. (See Williams, [0009]; Alternatively, the user can select applicant, candidate, recruit or officer under the tree structure navigator frame shown in FIG. 3B, and search the officer, by last name or identification number. Then, the form specific to the person's status (e.g., officer, applicant, candidate or recruit) will be loaded, surpassing the person's general information form).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated searching and data entry aspects as taught by Williams because as taught by Williams [0008]; “user chooses between various options for adding, editing, deleting and viewing data, whereby these options are used to select particular data tables from database files. The user chooses between various options for creating reports and statistics, whereby the reports and statistics are generated by manipulating and using various risk related factors selected from the database files.” The features taught by Williams allows a user to search and create reports and statistics to give an overview of an officer’s performance.
Regarding Claim 11 and 15, Anand/Williams/Kovac further teaches wherein operation of the graphical user interface module comprises of displaying and operation of graphical interfaces pages relating to any one or more of: a data entry module, a search module an officer module. (See Williams, [0041]; Alternatively, the user can select applicant, candidate, recruit or officer under the tree structure navigator frame shown in FIG. 3B, and search the officer, by last name or identification number. and further see Williams, [0043]; The dialog boxes and/or displays with the appropriate fields, pull-down menus, or other graphical display tools to implement this menu option are not shown, as one of ordinary skill in the art can easily design these dialog boxes and/or displays, as well as facilitate the data entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated searching and data entry aspects as taught by Williams because as taught by Williams [0008]; “user chooses between various options for adding, editing, deleting and viewing data, whereby these options are used to select particular data tables from database files. The user chooses between various options for creating reports and statistics, whereby the reports and statistics are generated by manipulating and using various risk related factors selected from the database files.” The features taught by Williams allows a user to search and create reports and statistics to give an overview of an officer’s performance.
Regarding Claim 12 and 16, Anand/Williams/Kovac further teaches wherein operation of the data entry module comprises of storing data within the sub-registers. (See Williams, [0040]; The second menu option in the tree structure navigator frame is Personnel, as shown in FIG. 3B. Alternatively, the user can click "officers" icon located on the toolbar shown in FIG. 3A. The user can select the desired person by last name or by ID number or can add a new person, provided the user has access rights). The Examiner notes that Williams teaches the data entry module as well as populating the officer register.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated searching and data entry aspects as taught by Williams because as taught by Williams [0008]; “user chooses between various options for adding, editing, deleting and viewing data, whereby these options are used to select particular data tables from database files. The user chooses between various options for creating reports and statistics, whereby the reports and statistics are generated by manipulating and using various risk related factors selected from the database files.” The features taught by Williams allows a user to search and create reports and statistics to give an overview of an officer’s performance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Behncke Christine can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624